20 U.S. 520 (1822)
7 Wheat. 520
The MONTE ALLEGRE and the RAINHA DE LOS ANJOS.
The Portuguese Consul General, Libellant.
Supreme Court of United States.
March 14, 1822.
March 18, 1822.
These causes were argued by Mr. Winder, for the appellant and claimant, and by Mr. D. Hoffman, for the respondent and libellant.
Mr. Chief Justice MARSHALL delivered the opinion of the Court.
The Monte Allegre was captured by the private armed vessel called La Fortuna, cruising at the time under a commission from the chief of the Oriental Republic. She was completely fitted out, equipped, and manned, in Baltimore, from which port she sailed on her first cruize, in December, 1816; owned and commanded by citizens of the United States; but commissioned by the government of Buenos Ayres. She sailed again on her second cruize, in August, *521 1817, from the port of Baltimore. This cruize terminated at Buenos Ayres, where she was in part dismantled, some of her rigging and arms being deposited in a store ship which lay near her. The crew also were discharged. After lying in port four or five weeks, she sailed on her third cruize, having the same armament with which she sailed from Baltimore, and about twenty or thirty of the same crew. Her commander was changed, but was still a citizen of the United States; and she sailed under a commission from the Oriental Republic. On this cruize, the Monte Allegre was taken, and sent into the port of Baltimore, where she was libelled by the Consul General of Portugal. She was claimed by William Foster, the prize master, in behalf of the Oriental Republic, who alleged, that while she lay in the port of Buenos Ayres, she was purchased by the government of the Banda Oriental.
The reality of this sale constitutes the only question which can arise in this case.
The testimony in support of it is found in the depositions of James Brown, James Williams, William Towson, and Alexander Towson. They mention the partial dismantling of the vessel, and speak of a report that she was sold, but they give no positive information on the subject, nor did they even hear to whom the sale was made. This testimony would weigh very little, were it even uncontradicted. But the regular transmission of her prizes to Baltimore, her returning to that port, at the termination of her cruize, the depositions taken to show that the original proprietors had not parted with their interest. *522 are proofs of a continuing American ownership, which are entirely conclusive. There can, then, be no doubt but that the captures made by the Fortuna are in violation of the laws of the United States, enacted for the preservation of our neutrality, and that they ought to be restored when brought within our territory.
The Rainha de los Anjos was a Portuguese vessel, captured by the La Fortuna, in the same cruize in which she captured the Monte Allegre. The cases are, in all material respects, the same.
Sentences affirmed with costs.